DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 09/09/2020.  These drawings are acceptable. 

Claims Status
Claims 1-11 were previously pending whereas claim 12 is newly added, therefore claims 1-12 are pending for examination in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 4, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wykowski (Wykowski; DE102012018099) in view of Zeng (Zeng; US 2011/0133917) Hirvonen et al. (Hirvonen; US 2016/0077202). 
As per claim 1, Wykowski teaches an information notification apparatus mounted on vehicle and capable of performing information notification mutually with a vehicle existing on the periphery of the vehicle (a system as suggested in para. [0022], [0037]), comprising: 
a plurality of detection units configured to detect relative information representing a relative relationship with the vehicle (a plurality of detection units having detection areas of different characteristics, see e.g. FIGS. 1-2, which are set or not set based on an input device, see e.g. para. [0012], [0038-39] and [0064-67], which determine relative relationship with another vehicle i.e. detection of distance of another vehicle with respect to the host vehicle; see e.g. para. [0024-26]); 
a detection control unit configured to control, based on vehicle speed information of the vehicle, switching of detection units used for the information notification in the plurality of detection based on the vehicle speed, switching state of plurality of sensors is affected, see e.g. para. [0038-40], which are used for displaying the outside conditions of the vehicle; see e.g. para. [0048-49]); and 
a display unit, including a notification display unit, configured to notify a driver of existence information representing existence of the vehicle in a detection area (a display for displaying environmental condition of the vehicle including existence of the vehicle on a map corresponding to detestation area; see e.g. para. [0037] and [0048-49]). 
Wykowski does not explicitly teach that the notification apparatus is mounted on a straddle type vehicle or associated with a straddle type vehicle. 
Zeng, however, teaches a system comprising one or more sensors including a radar sensor (see e.g. para. [0003]) as well as an image sensor (see e.g. para. [0004]), wherein the disclosed system can be associated with a motorcycle (see e.g. para. [0018]). Similarly, it would have been obvious to a skilled person that the disclosed system of Wykowski can be associated with a motorcycle. 
Wykowski and Zeng are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of providing a message for a driver which increase his/her experience as well as reduce collision with other objects in close proximity as suggested by Zeng (see e.g. para. [0023).
Wykowski and Zeng do not teach that one of the plurality of detection units is capable of setting a plurality of detection areas of different characteristics; the plurality of detection areas of different characteristics are capable of being set based on input from an information terminal device. 
Hirvonen, however, teaches a detection unit is capable of setting a plurality of detection areas of different characteristics (the disclosed system comprises a detection unit which is capable of setting detection area of different characteristics, see e.g. FIGS. 3-6 and para. [0082-87]); the plurality of the plurality of different characteristics of the disclosed system can be controlled by user input [from an input information terminal]; see e.g. para. [0070] and [0073]). It would have been obvious to one of ordinary skill in the art to set characteristics of a detection unit based on an input as suggested by Hirvonen. 
Wykowski, Zeng and Hirvonen are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings for improved user control which in turn can improve user experience. 

As per claim 4, the information notification apparatus according to claim 1 as taught by Wykowski, Zeng and Hirvonen, wherein a detection area setting unit configured to set the detection area based on input from the information terminal device (Wykowski further teaches that detection area determined by transmission power can be set based on driving speed; see e.g. para. [0012]), wherein the detection control unit controls switching of the detection units based on the set detection area (as discussed earlier, the switching of the detection unit is based on whether an object is detected or not in a detection area, see e.g. para. [0033-34], which means that the switching is based on the detection area).

As per claim 9, the notification apparatus as taught by Wykowski, Zeng and Hirvonen, wherein Wykowski does not explicitly teach that the vehicle is a straddle type vehicle. 
Zeng, however, teaches a system comprising one or more sensors including a radar sensor (see e.g. para. [0003]) as well as an image sensor (see e.g. para. [0004]), wherein the disclosed system is associated with a motorcycle (see e.g. para. [0018]). Similarly, it would have been obvious to a skilled person that the disclosed system of Wykowski can be associated with a motorcycle. 


As per claim 10, it is interpreted and rejected as claim 1. 

As per claim 12, the information notification apparatus according to claim 1 as taught by Wykowski, Zeng and Hirvonen, wherein Wykowski does not teach the information terminal device is a terminal configured to accept directly an input from an operator. 
Hirvonen, however, teaches an information terminal device is a terminal configured to accept directly an input from an operator (the disclosed system comprises one or more input means, in an information terminal device, to accept inputs from an operator of the disclosed system; see e.g. para. [0070]). 
Wykowski, Zeng and Hirvonen are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings for improved user control which in turn can improve user experience. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wykowski in view of Zeng, Hirvonen and further in view of Iwami et al. (Iwami; US 2016/0148514). 
As per claim 8, the information notification apparatus according to claim 1 as taught by Wykowski and Zeng, wherein the detection units used for the information notification in the plurality of detection units include a combination of at least two of a radar (the disclosed system of Wykowski comprises a radar sensor; see e.g. para. [0059]). Wykowski and Zeng do not teach the detection units comprise the detection units at least one of a sonar, and a communication information detection unit configured to acquire outside information by communication. 
Iwami, however, teaches that one or more sensors for object detection may comprise sonar system (see e.g. para. [0019]). Wykowski, Zeng, Hirvonen and Iwami are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved reliability. 

Allowable Subject Matter
Claims 2, 3, 5-7 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive. 
Regarding claim 9, Applicant argues that meaning of claim 9 and its reference to claim 1 is clear to one of ordinary skill in the art and claim 9 does not result in confusion. Applicant further rephrases claim 9 and requests to withdraw rejections of claim 9
Examiner, however, respectfully disagrees with Applicant’s arguments. Examiner respectfully submits that the claim 1 is directed to “[a]n information notification apparatus mounted on a straddle type vehicle”, whereas as claim 9 is directed to “[a] straddle type vehicle”. The claim 9 is not further limited to the claimed information notification apparatus, does not fulfil requirements of USC 112(d), and rejected as such. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688